In the

United States Court of Appeals
               For the Seventh Circuit

No. 10-3729

D AVID B LOOD ,
                                               Plaintiff-Appellant,
                                v.

VH-1 M USIC F IRST, et al.,
                                            Defendants-Appellees.


            Appeal from the United States District Court
               for the Southern District of Illinois.
              No. 09-399—G. Patrick Murphy, Judge.



    A RGUED O CTOBER 18, 2011—D ECIDED F EBRUARY 9, 2012




  Before E ASTERBROOK, Chief Judge, and R IPPLE and
K ANNE, Circuit Judges.
  K ANNE, Circuit Judge. Dennis Hernandez caused a
severe automobile accident in Southern Illinois that
closed northbound I-57 for several hours. The resulting
traffic jam stretched at least four and one-half miles. With
traffic still not moving four hours later, truck driver
Milinko Cukovic rear-ended David Blood’s vehicle.
Among others, Blood brought a personal-injury suit
2                                               No. 10-3729

against Hernandez and several related entities on the
theory that Hernandez proximately caused the second
accident. Unconvinced, the district court entered sum-
mary judgment for Hernandez and the other defendants.
We affirm.


                     I. B ACKGROUND
  This case presents a remarkably simple, undisputed
set of facts. At approximately 5:00 p.m. on September 26,
2008, Dennis Hernandez, a commercial truck driver
for MTV Networks, caused a three-car automobile
collision after his truck crossed the center-median on I-57
in Southern Illinois. Given the severity of the accident,
the West Frankfort Fire Department closed I-57’s north-
bound lanes for several hours, which created a four- or
five-mile traffic jam stretching away from the original
accident.
  Four hours later, traffic still was not moving because
of the Hernandez accident. At 9:00 p.m., a car carrying
brothers David and Paul Blood approached the end of
the stalled northbound traffic without incident. Moments
later, Milinko Cukovic, driving a truck for T.E.A.M.
Logistics Systems, Inc., slammed into the Bloods’ vehicle.
The collision killed Paul Blood and seriously injured
David Blood.
  David Blood filed a personal-injury suit in Illinois state
court against Cukovic and T.E.A.M. Logistics. Mary Blood,
as Special Administrator for Paul Blood’s estate, filed a
similar suit against the same defendants. Cukovic and
T.E.A.M. Logistics removed both cases to the United
No. 10-3729                                                  3

States District Court for the Southern District of Illinois.
Shortly thereafter, Cukovic and T.E.A.M. Logistics filed
third-party complaints against Dennis Hernandez, MTV
Networks, 51 Minds Entertainment, LLC, Endemol USA,
Inc., and VH-1 Music First (collectively, the “Hernandez
defendants”), alleging the Hernandez defendants’ negli-
gence in causing the first accident was the proximate
cause of the second accident between Cukovic
and Blood. After the district court consolidated the
David Blood and Mary Blood cases into one proceeding,
the Bloods amended their complaints to add the
Hernandez defendants as direct defendants.
  In August 2010, the district court acknowledged a
settlement between David Blood and Cukovic and
T.E.A.M. Logistics.1 That same month, the district court
entered summary judgment in favor of the Hernandez
defendants on the ground that David Blood could not
prove the Hernandez defendants proximately caused the
second accident. David Blood filed this timely appeal.


                        II. A NALYSIS
 Summary judgment is appropriate only when “the
movant shows that there is no genuine dispute as to



1
  Paul Blood’s estate did not settle any claims with Cukovic or
T.E.A.M. Logistics. After the David Blood settlement, the
district court severed the estate’s action from David Blood’s
action. Thus, the estate’s claims against the Hernandez defen-
dants are not a subject of this appeal.
4                                               No. 10-3729

any material fact and the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(a). We review
grants of summary judgment de novo, Berry v. Chicago
Transit Auth., 618 F.3d 688, 690 (7th Cir. 2010), viewing
the record in the light most favorable to David Blood
and drawing all reasonable inferences in his favor,
McCann v. Iroquois Mem’l Hosp., 622 F.3d 745, 752 (7th
Cir. 2010). Although we have previously cautioned
against weighing evidence at summary judgment, Kodish
v. Oakbrook Terrace Fire Prot. Dist., 604 F.3d 490, 507 (7th
Cir. 2010), we have also said that “a factual dispute is
‘genuine’ only if a reasonable jury could find for either
party,” SMS Demag Aktiengesellschaft v. Material Scis.
Corp., 565 F.3d 365, 368 (7th Cir. 2009).
  Before continuing, we must first acknowledge that
both parties accept Illinois substantive law as controlling
this diversity case. That said, our job in interpreting
state law is to “use our own best judgment to estimate
how the [Illinois] Supreme Court would rule . . . .” Valerio
v. Home Ins. Co., 80 F.3d 226, 228 (7th Cir. 1996). To the
extent the Illinois Supreme Court has not spoken directly
about our issue, we may give “proper regard” to the
state’s lower courts. Comm’r v. Estate of Bosch, 387 U.S.
456, 465 (1967). In Illinois, a successful negligence claim
requires David Blood to prove “that the defendant owed
a duty to the plaintiff, that defendant breached that
duty, and that the breach was the proximate cause of the
plaintiff’s injuries.” First Springfield Bank & Trust v.
Galman, 720 N.E.2d 1068, 1071 (Ill. 1999). Because the
duty and breach elements are undisputed, we will focus
squarely on proximate cause.
No. 10-3729                                                 5

   Proximate cause encompasses both cause in fact and
legal cause. Lee v. Chicago Transit Auth., 605 N.E.2d 493,
502 (Ill. 1992); Fitzgibbon v. Nat’l Broad. Co., 732 N.E.2d
64, 65 (Ill. App. Ct. 2000). To establish cause in fact, the
plaintiff must show the defendant’s “conduct was a
material element and a substantial factor in bringing
about the injury.” Lee, 605 N.E.2d at 502. Legal cause on
the other hand, “is essentially a question of foresee-
ability,” id. at 503, and we must determine “whether the
injury is of a type that a reasonable person would see as
a likely result of his or her conduct,” Galman, 720 N.E.2d
at 1073. Ordinarily, proximate cause is a question for
the trier of fact, Fitzgibbon, 732 N.E.2d at 65, but
proximate cause may be found as a matter of law
“when the facts are not only undisputed but are also
such that there can be no difference in the judgment of
reasonable men as to the inferences to be drawn from
them,” Merlo v. Pub. Serv. Co. of N. Ill., 45 N.E.2d 665, 675
(Ill. 1942). See also Harrison v. Hardin Cnty. Cmty. Unit Sch.
Dist. No. 1, 758 N.E.2d 848, 854 (Ill. 2001) (Harrison, C.J.,
specially concurring); see, e.g., Fitzgibbon, 732 N.E.2d at
65; Galman, 720 N.E.2d at 1071. In cases involving succes-
sive car accidents, proximate cause has been resolved as
a matter of law based on the following considerations:
“(a) lapse of time; (b) whether the force initiated by
the original wrongdoer continued in active operation up
to the injury . . . (c) whether the act of the intervenor can
be considered extraordinary . . . and (d) whether the
intervening act was a normal response to the situation
created by the wrongdoer . . . .” Anderson v. Jones, 213
N.E.2d 627, 629-30 (Ill. App. Ct. 1966) (citing Restatement
of Torts § 433, 442, 477 (1948 Supp.)); accord Knoblauch v.
6                                               No. 10-3729

DEF Express Corp., 86 F.3d 684, 687-89 (7th Cir. 1996)
(applying Illinois law).
  In Anderson, the initial car accident involved defendant
Jones and two other vehicles. Approximately five mi-
nutes later, plaintiff Anderson appropriately stopped
short of the Jones accident, but as she did so, a second
car driven by defendant Zehr slammed into Anderson’s
car. A jury accepted Anderson’s claim that Jones proxi-
mately caused the second accident, but the Appellate
Court of Illinois reversed. Anderson, 213 N.E.2d at 631.
Applying the four proximate cause considerations, the
court noted that three to ten minutes elapsed between
the two accidents, the force of the first accident was
spent before the second collision occurred, and Zehr
“alone failed to follow the pattern of conduct all others
followed after the force of the first collision came to a
rest.” Id. at 630. On these facts, the court concluded as
a matter of law that Jones could not have proximately
caused Anderson’s injuries.
   Two other Illinois Appellate Courts used the same
four Anderson considerations when faced with similar
successive car-crash facts, but those courts ultimately
deferred to the factfinder. Cox v. Stutts, 474 N.E.2d 1382
(Ill. App. Ct. 1985); Cherry v. McDonald, 531 N.E.2d 78 (Ill.
App. Ct. 1988). In Cox, blowing snow and poor visibility
led to the initial car accident on I-57, which set off a
chain reaction of intermittent automobile accidents
that lasted for one hour. Approaching one of these acci-
dents, defendant Heath was unable to stop her vehicle
before striking the car in front of her. Plaintiff Cox’s car
No. 10-3729                                               7

followed Heath’s, but Cox properly stopped short of
Heath’s car. As Cox exited her vehicle to check on
Heath’s condition, yet another car slammed into the line
of stopped vehicles culminating in Cox’s car striking and
injuring Cox herself. Among others, Cox brought suit
against Heath. The trial court entered summary judg-
ment for the defendants, but the Appellate Court of
Illinois reversed. In applying Anderson, the Appellate
Court found that several vehicles in front of Heath
could not avoid striking other vehicles because of the
blowing snow. Cox, 474 N.E.2d at 1386. In other words,
Heath’s reaction to the first accident was not extraordi-
nary. Ultimately, proximate cause in Cox was too close
a question for summary judgment, and thus, the jury
was in the best position to resolve it. Id.
  Similar to Cox, the court in Cherry refused to make a
proximate cause finding as a matter of law. Cherry,
531 N.E.2d at 84. There, a truck driven by defendant
Thornton rear-ended an automobile driven by McDonald,
a minor. Following the first collision, several cars passed
Thornton’s stalled truck without incident. But, five or ten
minutes after the first collision, plaintiff Cherry collided
with Thornton’s truck. A third collision occurred shortly
after that. Cherry brought a negligence claim against
McDonald and his father, but the jury ultimately sided
with the McDonalds. Relying on the Anderson factors,
the Appellate Court of Illinois affirmed and declined to
find as a matter of law that McDonald’s negligence
in causing the first accident proximately caused the
second accident between Cherry and Thornton. Id. In
finding the jury’s conclusion reasonable, the court noted
8                                              No. 10-3729

that several minutes passed between the two accidents
and that several vehicles had successfully avoided the
McDonald/Thornton collision. Id. The evidence was
such that reasonable jurors could have came down
either way on proximate cause.
  David Blood asks us to consider one additional case,
albeit one illustrating our interpretation of Illinois law
rather than an Illinois court’s interpretation of its own
law: Knoblauch v. DEF Express Corp., 86 F.3d at 684. Al-
though the parties vigorously disputed the facts in
Knoblauch, the basic premise involved two trucks that
collided on the interstate. Following the accident, one
driver pulled onto the shoulder and the other driver left
his truck blocking a lane of traffic. Minutes later, a
vehicle driven by Michael Knoblauch collided with the
truck that was blocking the interstate, killing Knoblauch.
Knoblauch’s wife brought suit against both truck drivers,
arguing that the first accident proximately caused the
second. The district court granted summary judgment
to the defendants. We reversed primarily on the
ground that the jury, not the district court, was best
positioned to resolve the intense factual dispute be-
tween the parties.
  All of that background on Illinois state law brings us
to the instant case where we are presented with the
question of whether reasonable jurors could find the
Hernandez defendants liable for proximately causing
David Blood’s injuries. See Merlo, 45 N.E.2d at 675.
The undisputed facts in this case are closer to Anderson
than to Cox, Cherry, or Knoblauch. Here, like Anderson, the
No. 10-3729                                              9

force of the first accident was spent long before the
second accident occurred. Likewise, Anderson found that
three to ten minutes between accidents was enough of a
break in the causal chain to rule that Jones did not proxi-
mately cause Anderson’s injuries. If a ten-minute gap
between accidents broke the causal chain in Anderson,
then certainly the four-hour difference between the
Hernandez and Cukovic accidents similarly broke
the causal chain here. Perhaps most damaging to David
Blood is that Cukovic acted extraordinarily when com-
pared to the other vehicles that approached the
Hernandez accident. Cukovic, driving on a flat portion of
I-57 at a time when the weather was clear, slammed
into Blood’s stopped vehicle at nearly 55 miles-per-hour.
(R. 63-9 at 126.) Unlike the multiple chain-reaction acci-
dents in Cox, the record here offers no evidence of other
accidents during the four hours following the Hernandez
accident. Cukovic’s negligence, as contrasted to the
other cars that properly stopped short of the Hernandez
accident, clearly broke the causal link between
Hernandez and Blood. Reasonable jurors could not con-
clude otherwise.
  Cherry and Knoblauch also offer no help for Blood. Both
cases, to differing degrees, defer to the factfinder on
facts that reasonable jurors could have interpreted differ-
ently. Knoblauch in particular involved parties that vigor-
ously disputed the facts, including whether one of the
truck drivers in the first accident placed warning signals
behind his truck before the second accident occurred.
Knoblauch, 86 F.3d at 686. We placed significant weight
on this disputed fact in concluding that only a jury could
10                                               No. 10-3729

conclude whether Knoblauch acted reasonably. Id. at
689. The facts before us are clearly different, in part
because the parties do not dispute what happened.
Namely, the Cukovic/Blood accident occurred four and
one-half miles away and four hours after the Hernandez
accident. Additionally, the record suggests that only
Cukovic slammed into an idled car during the four-hour
traffic jam. Reasonable minds cannot differ on whether
the Hernandez accident proximately caused the Cukovic/
Blood accident.
   We recognize, as did Justice Frankfurter in his Pearce
v. Comm’r dissent, that “[i]n law as in life lines have to
be drawn,” 315 U.S. 543, 558 (1942), and drawing a line
for purposes of proximate cause is no different, see
W. Page Keeton, et al., Prosser and Keeton on the Law of
Torts § 41, p. 264 (5th ed. 1984) (“As a practical matter,
legal responsibility must be limited to those causes
which are so closely connected with the result and of
such significance that the law is justified in imposing
liability. Some boundary must be set to liability for the
consequences of any act . . . .”). In Illinois, we duly recog-
nize that drawing the line for proximate cause is usually
a task for the factfinder. But, this case presents a set of
facts nowhere near that line. To allow this case to
continue beyond summary judgment opens the door to
endless liability, such that the first wrongdoer in a high-
way accident will forever be liable to all other drivers
that follow. This is plainly a result that proximate
cause analyses are designed to avoid. Thus, we find,
as a matter of law, that the Hernandez defendants
did not proximately cause Blood’s injuries and rea-
No. 10-3729                                          11

sonable jurors “could not differ as to the inferences to
be drawn from those facts.” Harrison, 758 N.E.2d at 854.


                   III. C ONCLUSION
  We hold that the Hernandez defendants did not proxi-
mately cause David Blood’s injuries, and as such we
A FFIRM the district court’s grant of summary judgment
for the defendants.




                         2-9-12